Case 2:18-bk-15829-NB   Doc 77 Filed 10/11/18 Entered 10/15/18 08:54:49   Desc
                         Main Document     Page 1 of 4
Case 2:18-bk-15829-NB   Doc 77 Filed 10/11/18 Entered 10/15/18 08:54:49   Desc
                         Main Document     Page 2 of 4
Case 2:18-bk-15829-NB   Doc 77 Filed 10/11/18 Entered 10/15/18 08:54:49   Desc
                         Main Document     Page 3 of 4
Case 2:18-bk-15829-NB   Doc 77 Filed 10/11/18 Entered 10/15/18 08:54:49   Desc
                         Main Document     Page 4 of 4
